Exhibit 10.1

EMPLOYMENT AGREEMENT

          EMPLOYMENT AGREEMENT (hereinafter the “Agreement”) dated as of January
28, 2008 by and among RAM Holdings Ltd., a Bermuda exempted company (“Holding”),
RAM Reinsurance Company Ltd., a Bermuda company (the “Company”), and Edward U.
Gilpin (the “Executive”).

          WHEREAS, Holding and the Company each desire to secure the services of
the Executive and to enter into this Employment Agreement embodying the terms of
such employment (the “Agreement”); and

          WHEREAS, the Executive desires to accept such employment and enter
into such Agreement; and

          WHEREAS, the Executive and the Company each hereby acknowledge that a
valid work permit for the Executive has been obtained from the Bermuda
Department of Immigration permitting him to perform his obligations herein;

          NOW, THEREFORE, in consideration of the premises and mutual covenants
contained herein and for other good and valuable consideration, the receipt and
adequacy of which are mutually acknowledged, Holding, the Company and the
Executive agree as follows:

     1.     Definitions. For purposes of this Agreement, the following terms
shall have the following meanings:

               (a) “Base Salary” means the salary provided for in Section 4 or
any increased salary granted to the Executive pursuant to Section 4.

               (b) “Boards” means the Boards of Directors of Holding and the
Company.

               (c) “Cause” means: (i) the Executive’s commission of any felony;
(ii) the Executive’s gross negligence, willful malfeasance or gross misconduct
in connection with his employment hereunder; (iii) a substantial and continual
refusal by the Executive in breach of this Agreement to perform the duties,
responsibilities or obligations assigned to the Executive pursuant to the terms
hereof; (iv) the Executive’s failure to fully cooperate with a regulatory
investigation involving Holding, the Company or any of its Subsidiaries or
affiliates; or (v) any one or more acts by the Executive of dishonesty, theft,
larceny, embezzlement or fraud from or with respect to Holding, the Company or
any Subsidiary. By way of example, termination from employment necessitated by
the Executive’s inability to maintain a valid work permit from the applicable
Bermuda governmental authorities after the Executive has used his best efforts
to maintain such permit or in connection with a Change in Control does not
constitute termination for Cause. Notwithstanding the foregoing, a termination
shall not be treated as a termination for Cause unless Holding or the Company
shall have delivered a written notice to the Executive within thirty (30) days
of the actual knowledge of the Chief Executive Officer of either Holding or the
Company of the occurrence of one or more of such events that may give rise to a

--------------------------------------------------------------------------------



termination of employment for Cause and, for an event described in item (iii)
above, if capable of being cured, shall not have been cured by the Executive
within thirty (30) days of the receipt of such notice and, for an event
described in item (iv) above, shall not have been cured by the Executive
immediately after receipt of such notice. If Holding or the Company has provided
the notice described in the preceding sentence to the Executive on at least two
separate occasions which involved substantially similar behavior, Holding or the
Company may immediately terminate the Executive’s employment for Cause upon the
occurrence of a third similar event without regard to the notice and cure period
described in the preceding sentence.

               (d) “Change in Control” means: (i) the acquisition by any person,
entity or “group” (as defined in Section 13(d) of the Securities Exchange Act of
1934, as amended), other than by The PMI Group, Inc., of fifty percent (50%) or
more of the combined voting power of the then outstanding voting securities of
Holding or the Company; (ii) the merger, amalgamation, reorganization, or
consolidation of, or share exchange involving Holding or the Company, as a
result of which the shareholders of Holding or the Company immediately before
such transaction do not, immediately thereafter, own, directly or indirectly,
more than fifty percent (50%) of the combined voting power entitled to vote
generally in the election of directors of the merged or consolidated company;
(iii) a sale of all or substantially all of Holding’s or the Company’s assets;
and (iv) approval by Holding or the Company of the liquidation or dissolution of
Holding or the Company, other than a liquidation of the Company into Holding.

               (e) “Code” means the Internal Revenue Code of 1986, as amended.

               (f) “Cost of Living Allowance” means the amount paid to the
Executive under Section 7(e).

               (g) “Disability” means the Executive’s inability to substantially
fulfill the positions, duties, responsibilities and obligations set forth in
this Agreement because of physical, mental or emotional incapacity that entitles
the Executive to long-term disability benefits under the Company’s disability
plan or policy.

               (h) “Effective Date” means the date of this Agreement.

               (i) “Equity Plan” means the RAM Holdings Ltd. 2006 Equity Plan,
as may be amended from time to time, or any successor plan.

               (j) “Good Reason” means a termination of the Executive’s
employment by the Executive for one or more of the following reasons: (i) a
reduction in the Executive’s Base Salary, Cost of Living Allowance or the target
bonus opportunity described in Section 5, (ii) Holding’s or the Company’s
removal of the Executive from his position as Chief Financial Officer of Holding
and the Company, (iii) a material breach of this Agreement by Holding or the
Company, (iv) a material diminution in the Executive’s duties or the assignment
to the Executive of duties that are not materially consistent with those
customarily assigned to the Chief Financial Officer of a company of the size and
nature of Holding or the Company or which do, or would be reasonably expected
to, materially impair his ability to function as the Chief Financial Officer of
Holding and the Company, (v) a relocation of the corporate headquarters away
from Bermuda, (vi) the refusal of a purchaser of all or substantially all of the
assets of Holding or the Company to continue the Executive’s

2

--------------------------------------------------------------------------------



employment with substantially the same position, title and responsibilities and
at least the same compensation as described herein, or (vii) the Executive’s
inability to maintain a valid work permit from the applicable Bermuda
governmental authorities after the Executive has used his best efforts to
maintain such permit. Notwithstanding the foregoing, a termination shall not be
treated as a termination for Good Reason (i) if the Executive shall have
consented in writing to the occurrence of the event giving rise to the claim of
termination for Good Reason, or (ii) unless the Executive shall have delivered a
written notice to the Holdings Board within ninety (90) days of his having
actual knowledge of the occurrence of one or more of such events stating that he
intends to terminate his employment for Good Reason and specifying the factual
basis for such termination, and such event, if capable of being cured, shall not
have been cured by Holding or the Company within thirty (30) days of the receipt
of such notice.

               (k) “Holding Board” means the Board of Directors of Holding.

               (l) “Party” or “Parties” means Holding, the Company and/or the
Executive.

               (m) “Person” means any individual, corporation, partnership,
limited liability company, joint venture, trust, estate, board, committee,
agency, body, employee benefit plan or other person or entity.

               (n) “Proceeding” means any threatened or actual action, suit or
proceeding, whether civil, criminal, administrative, investigative, appellate or
other.

               (o) “Standard Benefit” means any amounts earned, accrued or owing
to the Executive but not yet paid, and receipt of other benefits, if any, in
accordance with applicable plans and programs of Holding, the Company or a
Subsidiary, provided, however, that in no event shall the Standard Benefit be
deemed to include any bonus payments.

               (p) “Subsidiary” means, with respect to Holding, any corporation,
partnership, limited liability company or other entity of which (a) if a
corporation, fifty percent (50%) or more of the total voting power of shares of
stock entitled (without regard to the occurrence of any contingency) to vote in
the election of directors thereof is at the time owned or controlled, directly
or indirectly, by Holding, or one or more of the other Subsidiaries of Holding,
or a combination thereof, or (b) if a partnership, limited liability company or
other entity, fifty percent (50%) or more of the partnership, membership or
other similar equity ownership interest thereof is at the time owned or
controlled, directly or indirectly, by Holding, or one or more of the other
Subsidiaries of Holding, or a combination thereof. For purposes hereof, Holding
and their Subsidiaries will be deemed to have fifty percent (50%) or more
ownership interest in a partnership, limited liability company or business
entity if Holding and/or a Subsidiary is/are allocated fifty percent (50%) or
more of partnership, limited liability company or other entity gains or losses
or control(s) the general partner, managing member or similar managing body of
such partnership, limited liability company or other entity.

               (q) “Term of Employment” means the period specified in Section 2.

3

--------------------------------------------------------------------------------



          2.     Term of Employment.

               (a) Holding and the Company agree to continue to employ the
Executive xecutive accepts such employment, for the period commencing on the
Effective Date and ending on January 28, 2010 (the “Expiration Date”).
Notwithstanding the foregoing, the Term of Employment shall be earlier
terminated upon the termination of the Executive’s employment, but only in
strict accordance with the provisions of Section 9.

               (b) The Term of Employment shall be extended automatically for
one additional year beginning on the Expiration Date (the “Extension Date”)
unless and until, not later than six (6) months prior to the Extension Date
either Holding or the Company, on the one hand, or the Executive, on the other
hand, gives written notice to the other Party that the Term of Employment shall
not be so extended. A termination of the Executive’s employment that results
from the expiration of the Term of Employment shall not be treated as a
termination of employment for any purposes under this Agreement except as
specifically noted herein.

          3.      Positions; Duties; Responsibilities; and Place of Employment.

               (a) During the Term of Employment, the Executive shall be
employed as Chief Financial Officer of Holding and the Company and shall be
employed in such other position or positions with Holding and the Company as the
Holding Board shall from time to time specify. The Executive, in carrying out
his executive duties under this Agreement, shall report to the President and
Chief Executive Officer of Holding and the Company. While employed by Holding
and the Company hereunder, the Executive shall perform his duties at the
Company’s offices in Bermuda and shall be resident in Bermuda; provided,
however, that the Executive shall be required to travel as reasonably necessary
in carrying out his duties and obligations hereunder. The Executive is required
to work the hours and days necessary to fulfill his executive duties under this
Agreement.

               (b) Notwithstanding anything herein to the contrary, nothing
shall preclude the Executive from (i) serving on the boards of directors of a
reasonable number of other corporations, subject to prior approval by the
Holding Board (which shall not be unreasonably withheld), or the boards of a
reasonable number of trade associations and/or charitable organizations, (ii)
engaging in charitable activities and community affairs, including political
activities, and (iii) managing his personal investments and affairs, provided
that such activities do not materially interfere with the proper performance of
his duties and responsibilities as the Chief Financial Officer or violate
Section 13 of this Agreement.

          4. Base Salary.     Commencing as of the Effective Date, the Company
shall pay the Executive an annualized Base Salary of $350,000 during the Term of
Employment. Such Base Salary shall be payable at intervals in accordance with
the regular payroll practices of the Company applicable to executives, but no
less frequently than monthly. The Holding Board shall review the Base Salary no
less frequently than annually during the Term of Employment; provided, however,
that the Base Salary shall not be decreased during the Term of Employment below
the amount set forth above without the Executive’s consent (including, without
limitation, for the purpose of determining benefits due under Section 9). The
Executive is a professional or managerial employee whose Base Salary has been
calculated to reflect the fact that his regular

4

--------------------------------------------------------------------------------



duties are likely to require him to work on occasion more than forty (40) hours
a week. Accordingly, no overtime shall be payable.

          5.      Annual Incentive Awards. The Executive shall be eligible for a
combined annual incentive bonus award from Holding and the Company in respect of
each calendar year during the Term of Employment. The Executive’s target annual
incentive bonus amount for each such year shall be an amount equal to 110% of
his annualized Base Salary for such year (the “Target Amount”). The Executive’s
actual annual incentive bonus amount for each such year may be less than or
greater than the Target Amount depending upon the degree of attainment of
criteria, which shall be established by the Boards (or committees of the Boards)
in advance of each such year. The Boards (or committees of the Boards) shall
determine following the end of each such year whether the criteria for such year
have been attained. The Company shall pay the Executive his annual incentive
award payment in respect of any year at the same time as bonuses are paid to
other executive officers of the Company, but in no event later than March 15th
of the calendar year following the calendar year for which the bonus is payable.
Notwithstanding the foregoing, with respect to the annual incentive bonus award
for 2008 payable by March 15, 2009, the Company shall pay to Executive at least
the Target Amount of $385,000. The Target Amount shall be payable 75% in cash
and 25% in Restricted Share Units in accordance with Holding’s Key Executive
Bonus Policy, subject to the amendment of that policy from time to time in the
discretion of the Compensation Committee.

          6.      Long Term Incentive Plan; Share Option Award. During the Term
of Employment, the Executive shall participate in the Equity Plan. In connection
with the commencement of the Executive’s employment, Executive shall receive a
one time award consisting of the following:

               (a) A one-time grant of 15,000 Restricted Share Units and 50,000
Share Options under the Equity Plan on the start date of Executive’s employment,
each vesting over four years in equal annual installments and otherwise on the
terms set forth in Holding’s form of Restricted Share Unit Award and Form of
Share Option Award for executive officers, subject to approval of the Board of
Directors of Holding;

               (b) A one time payment of $75,000 on the start date of
Executive’s employment (the “Start Date Cash Award”); and

               (c) On or prior to March 31, 2009, a one-time grant of Share
Options under the Equity Plan, subject to approval of the Board of Directors of
Holding, with a value of up to $130,000 (the “Additional Award”). The value of
any portion of the Additional Award granted as Share Options shall be determined
as of the applicable date of grant based on the Black-Scholes method applied on
a basis consistent with Holding’s financial statements. The balance of the
Additional Award, if any, not granted as Share Options on or prior to March 31,
2009 shall be paid in cash (the “Additional Cash Award”).

The Start Date Cash Award shall be subject to forfeiture and shall be repaid by
the Executive if the Executive voluntarily terminates his employment in
accordance with Section 9(e) hereof as follows: $75,000 if such termination
occurs prior to January 28, 2009 and $37,500 if such termination occurs after
January 28, 2009 but prior to January 28, 2010. The Additional Cash

5

--------------------------------------------------------------------------------



Award, if any, shall be subject to forfeiture and shall be repaid by the
Executive in full if the Executive voluntarily terminates his employment in
accordance with Section 9(e) hereof prior to March 31, 2010. Subject to the
terms of the Equity Plan and any applicable equity award agreement, the number
of shares subject to the option or other equity award and the exercise price per
share may be adjusted in the event of a stock split, reverse stock split,
reorganization, recapitalization, or other similar event described in the Equity
Plan and/or any applicable equity award agreement. The Executive shall be
eligible for other or additional long-term incentives in the discretion of the
Holding Board (or a committee of the Holding Board). Such other or additional
incentive award(s) shall be on a level, and on terms and conditions, that are
commensurate with his positions and responsibilities at Holding and the Company
and are appropriate in light of corresponding incentive awards to other
executives of Holding and the Company.

          7.     Other Benefits.

               (a) Employee Benefits. During the Term of Employment, the
Executive shall be eligible to participate in all employee benefit plans,
programs and arrangements made available generally to Holding’s and the
Company’s executives in accordance with the terms and subject to the conditions
of such plans, programs and arrangements, including, without limitation, share
option, profit-sharing, savings (qualified and non-qualified) and other defined
contribution retirement plans or programs, medical, dental, hospitalization,
vision, short-term and long-term disability and life insurance plans or
programs, accidental death and dismemberment protection, travel accident
insurance and any other employee welfare benefit plans or programs that may,
from time to time, be sponsored by Holding, the Company or by a Subsidiary for
the benefit of the Holding’s or the Company’s employees, including any plans or
programs that supplement the above-listed types of plans or programs, whether
funded or unfunded; provided, however, that nothing in this Agreement shall be
construed to require Holding, the Company or a Subsidiary to establish or
maintain any such plans, programs or arrangements, or to prevent Holding, the
Company or a Subsidiary from terminating any such plan, program or arrangement
in accordance with its terms, except as required by Bermuda law.

               (b) Perquisites. During the Term of Employment, the Executive
shall participate in all fringe benefits and perquisites available to executives
of Holding and the Company at levels and on terms and conditions that are
commensurate with his position and responsibilities at Holding and the Company.
The Executive shall also receive such additional fringe benefits and perquisites
as Holding and the Company may, in their discretion, from time to time elect to
provide.

               (c) Vacation, Holidays, and Leave. During the Term of Employment,
the Executive shall be entitled to vacation, holidays, and leave in accordance
with the reasonable practices of Holding and the Company and as required by
Bermuda law.

               (d) Annual Travel. Each year during the Term of Employment, the
Executive, his spouse and children shall each be provided one round-trip ticket
between Bermuda and the east coast of the U.S., such tickets to be paid for by
the Company and used by the Executive, his spouse and children.

6

--------------------------------------------------------------------------------



               (e) Cost of Living Allowance. During the Term of Employment, the
Company shall pay the Executive a monthly cost of living allowance of $14,000.

               (f) Tax Treatment. In the event that, during the Term of
Employment, there is an amendment to the Code governing the taxation of income
earned by, and/or cost of living/housing allowances paid to, a United States
citizen resident in Bermuda that results in both the inclusion in the
Executive’s income subject to U.S. taxation of amounts paid by the Company and
not previously subject to such taxation and a decrease in the combined net
after-tax Base Salary and Cost of Living Allowance of the Executive, the Company
shall increase the amount payable hereunder to the Executive as Base Salary
and/or Cost of Living Allowance, as applicable, by an amount such that, with
such increase, the combined net after-tax Base Salary and Cost of Living
Allowance payable hereunder equals the Executive’s combined net after-tax Base
Salary and Cost of Living Allowance payable hereunder immediately prior to the
effective date of any such amendment to the Code.

          8.     Reimbursement of Business and Other Expenses.

               (a) The Executive is authorized to incur reasonable expenses in
carrying outhis duties and responsibilities under this Agreement and the Company
shall promptly reimburse the Executive for all such expenses, subject to
documentation in accordance with reasonable policies of Holding and the Company.

               (b) Upon presentation of appropriate vouchers or other expense
statements, during the Term of Employment, the Company shall pay for personal
tax advice and/or tax return preparation for the Executive (up to a maximum of
$7,500 per year).

               (c) The Company shall be responsible for 100% of any Bermuda
payroll taxes applicable to the compensation payable by the Company to the
Executive. The Company shall be entitled to make deductions from any payments
provided for herein in respect of other amounts that may be required to be
withheld from time to time under any applicable income or employment tax laws or
similar statutes or other provisions of law then in effect, and, with respect to
any non-cash compensation or benefits with respect to which a tax withholding
obligation will arise, may require as a condition to receipt of such
compensation or benefit that the Executive make arrangements with the Company
for the satisfaction of such tax withholding obligation.

               (d) Upon presentation of appropriate vouchers or other expense
statements, the Company shall directly pay or reimburse the Executive for the
ordinary and necessary moving expenses (up to a maximum of $75,000) incurred by
him in moving to Bermuda, including the cost of temporary housing reasonably
necessary to permit the Executive to obtain a suitable permanent residence.

               (e) Upon presentation of appropriate vouchers or other expense
statements, the Company shall directly pay or reimburse the Executive (or the
Executive’s family, in the case of the Executive’s death) for the ordinary and
necessary moving expenses (up to a maximum of $50,000) incurred in relocating to
the U.S., provided such relocation occurs within six (6) months following a
termination of employment due to the expiration of the Term of Employment

7

--------------------------------------------------------------------------------



or a termination of employment with Holding and the Company in accordance with
the provisions of Section 9(a), 9(b) or 9(d) hereof.

               (f) In addition to the Company’s payment of amounts pursuant to
Sections 8(d) and 8(e)), the Company shall pay to the Executive tax gross up
payments so that the net amount retained or benefit received by the Executive
after payment of U.S. Federal, state and local income and employment taxes and
Bermuda payroll taxes (assuming for purposes of calculating such taxes that the
Executive is in the respective highest tax brackets) is equal to the agreed
amount to be reimbursed; provided, however, that a gross up payment shall not be
made with respect to any reimbursement to the extent the related expense is
deductible or is otherwise excludible from the Executive’s taxable income. The
dollar limitation set forth in Sections 8(d) and 8(e) shall not apply to gross
up payments made pursuant to this Section 8(f). In addition to the Company’s
payment of amounts pursuant to Section 7(e), to the extent that such payments
are used by the Executive for housing expenses (“Housing Expenses”) which are
deductible or otherwise excludible from the Executive’s taxable income under
U.S. tax law as in effect on the Effective Date, and such law changes subsequent
to the Effective Date, the Company shall pay to the Executive tax gross up
payments so that the net amount retained or benefit received by the Executive
for Housing Expenses after payment of U.S. Federal, state and local income and
employment taxes (assuming for purposes of calculating such taxes that the
Executive is in the respective highest tax brackets) is equal to the agreed
amount to be paid; provided, however, that a gross up payment shall not be made
with respect to any payment to the extent the Housing Expenses are deductible or
are otherwise excludible from the Executive’s taxable income. The dollar
limitation set forth in Section 7(e) shall not apply to gross up payments made
pursuant to this Section 8(f).

9.     Termination of Employment.

               (a) Termination Due to Death. If the Executive’s employment
hereunder is terminated due to his death, his estate or his beneficiaries (as
the case may be) shall be entitled to the following:

                    (i) payment of Base Salary, in accordance with the Company’s
regular payroll practices (based on the Executive’s rate of annual Base Salary
at the time of his death), through the date of his death and for an additional
ninety (90) days thereafter;

                    (ii) if earned by the Executive but not yet paid at the time
of his death, an annual incentive award for the year prior to the year in which
the Executive’s death occurred, payable in accordance with Section 5;

                    (iii) an annual incentive award for the year in which the
Executive’s death occurs, prorated based on the target annual bonus and the
number of days worked in such year, and payable by the Company in a lump sum
promptly after his death;

                    (iv) immediate vesting of all share options, with such
options remaining exercisable for the remainder of their stated terms;

                    (v) payment of the Standard Benefit;

8

--------------------------------------------------------------------------------



                    (vi) continued participation for three (3) months for each
of the Executive’s dependents in all medical, dental, hospitalization and other
employee welfare benefit plans, programs and arrangements in which such
dependent was participating as of the date of the Executive’s death, on terms
and conditions no less favorable than those applying on such date, and monthly
payments for nine (9) months thereafter of an amount equal to the monthly
premiums paid by the Company for such coverage at the time of the Executive’s
termination of employment; and

                    (vii) payment of the Cost of Living Allowance for three (3)
months following the Executive’s death.

               (b) Termination Due to Disability. If the Executive’s employment
hereunder is terminated due to Disability, the Executive shall be entitled to
the following:

                    (i) payment of Base Salary, in accordance with the Company’s
regular payroll practices (based on the Executive’s rate of annual Base Salary
at the time of the Executive’s termination of employment), until commencement of
long-term disability payments, but in no event for more than one year following
the last day of his employment;

                    (ii) if earned by the Executive but not yet paid at the time
of his termination of employment, an annual incentive award for the year prior
to the year in which the Executive’s employment terminates due to Disability,
payable in accordance with Section 5;

                    (iii) an annual incentive award for the year in which the
Executive’s employment terminates, prorated based on the target annual bonus and
the number of days worked in such year, and payable by the Company in a lump sum
promptly following the last day of the Executive’s employment;

                    (iv) immediate vesting of all share options, with such
options remaining exercisable for the remainder of their stated terms;

                    (v) payment of the Standard Benefit;

                    (vi) continued participation for three (3) months for the
Executive and each of his covered dependents in all medical, dental,
hospitalization and life insurance coverages and in all other employee welfare
benefit plans, programs and arrangements in which the Executive and such
dependents were participating at the time of the Executive’s termination of
employment, and monthly payments for nine (9) months thereafter of an amount
equal to the monthly premiums paid by the Company for such coverage at the time
of the Executive’s termination of employment; and

                    (vii) payment of the Cost of Living Allowance for three (3)
months following the last day of the Executive’s employment.

               (c) Termination by Holding or the Company for Cause. Holding or
the Company may terminate the Executive’s employment for Cause at any time
during the Term of Employment. If the Executive’s employment hereunder is
terminated by Holding or the Company for Cause, the Executive shall be entitled
to the following:

9

--------------------------------------------------------------------------------



                    (i) payment of Base Salary and Cost of Living Allowance
through the last day of his employment; and

                    (ii) payment of the Standard Benefit.

For the avoidance of doubt, no annual incentive awards shall be payable to the
Executive upon a termination of the Executive’s employment under this Section
9(c).

               (d) Termination Without Cause; Termination by the Executive for
Good Reason. Holding or the Company may terminate the Executive’s employment
without Cause and the Executive may terminate his employment for Good Reason at
any time during the Term of Employment. If the Executive’s employment hereunder
is terminated without Cause (and other than due to death or Disability in
accordance with Sections 9(a) or (b)), or for Good Reason, subject to Section
9(h), the Executive shall be entitled to:

                    (i) payment of Base Salary, in accordance with the Company’s
regular payroll practices (based on the Executive’s rate of annual Base Salary
at the time of the Executive’s termination of employment), for one year
following the last day of the Executive’s employment;

                    (ii) if earned by the Executive but not yet paid at the time
of his termination of employment, an annual incentive award for the year prior
to the year in which the Executive’s termination of employment occurs, payable
in accordance with Section 5;

                    (iii) an annual incentive award for the year in which the
Executive was terminated, based on the target annual bonus for that year and
payable in accordance with Section 5;

                    (iv) continued participation for the Executive and each of
his dependents in all medical, dental, hospitalization and life insurance
coverages and all other welfare benefit plans, programs and arrangements in
which the Executive and such dependents were participating at the time of the
Executive’s termination of employment for three (3) months from the last day of
the Executive’s employment, and monthly payments for nine (9) months thereafter
of an amount equal to the monthly premiums paid by the Company for such coverage
at the time of the Executive’s termination of employment; provided, however,
that the Executive shall have a duty to mitigate or reduce the amounts due him
under this paragraph (iv) during the one-year period following the last day of
the Executive’s employment (the “Mitigation Period”) by seeking other
employment;

                    (v) payment of the Cost of Living Allowance for three (3)
months following the last day of the Executive’s employment; and

                    (vi) payment of the Standard Benefit.

Notwithstanding the foregoing, any payments to be made or benefits to be
provided to the Executive following termination without Cause or for Good Reason
pursuant to this Section 9(d) shall be reduced on a dollar for dollar basis to
the extent of any payments received by or benefits provided to the Executive if
he obtains other employment during the Restriction Period. Such payments and

10

--------------------------------------------------------------------------------



benefits shall cease entirely if the Executive breaches any of the provisions of
Section 13. However, the Executive shall not have an affirmative duty to seek
other employment or to otherwise mitigate the damages of the Company under this
Section 9(d).

               (e) Voluntary Termination Without Good Reason. The Executive may
terminate his employment without Good Reason at any time during the Term of
Employment, provided he gives at least thirty (30) days' advance written notice.
If the Executive terminates his employment with Holding or the Company without
Good Reason (and not because of his death or due to Disability), the Executive
shall have the same entitlements hereunder as provided in Section 9(c) in the
case of a termination by Holding or the Company for Cause.

               (f) Termination of Employment Due to the Expiration of the Term
of Employment. If the Executive’s employment terminates as a result of the
expiration of the Term of Employment, the Executive shall be entitled to the
following:

                    (i) payment of Base Salary and Cost of Living Allowance
through the last day of his employment;

                    (ii) payment of the Standard Benefit;

                    (iii) if earned by the Executive but not yet paid at the
time of his termination of employment due to the expiration of the Term of
Employment, an annual incentive award for the year prior to the year in which
the Executive’s employment terminates, payable in accordance with Section 5; and

                    (iv) an annual incentive award with respect to the year in
which the Executive’s employment terminates as a result of the expiration of the
Term of Employment, prorated based on the target annual bonus and the number of
days worked in such year and payable in accordance with Section 5.

               (g) Benefit Plans. If the Executive, or any of his dependents, is
precluded from continuing participation in any employee welfare benefit plan,
program or arrangement for the period following termination of the Executive’s
employment, as provided in Sections 9(a)(vi), 9(b)(vi) or 9(d)(iv), the
Executive shall be provided with the after-tax economic equivalent of any
benefit or coverage foregone. For this purpose, the economic equivalent of any
benefit or coverage foregone shall be deemed to be the total cost to the
Executive or any of his dependents of obtaining such benefit or coverage by
himself on an individual basis. Payment of such after-tax economic equivalent
shall be made quarterly in advance, without discount.

               (h) Mutual Release. Notwithstanding any provision herein to the
contrary, Holding or the Company may require that, prior to payment of any
amount or provision of any benefit pursuant to Section 9(d)(i), (d)(ii),
(d)(iii), (d)(iv) or (d)(v), the Executive, on the one hand, and Holding and the
Company, on the other hand, shall have executed a valid mutual release, pursuant
to which the Executive, on the one hand, and Holding and the Company, on the
other hand, shall each mutually release each other and all related parties, to
the maximum extent permitted by law, from any and all claims either Party may
have against the other as of the date of termination that relate to or arise out
of the Executive’s employment or termination of

11

--------------------------------------------------------------------------------



employment, except such claims arising under this Agreement, and any waiting
periods contained in such mutual release shall have expired.

     10.     Indemnification and Officers’ & Directors’ Insurance.

               (a) Holding and the Company shall indemnify the Executive (and
his legal representatives or other successors and heirs), except in relation to
any fraud or dishonesty of which he may be guilty in relation to Holding or the
Company, to the fullest extent permitted by the laws of Bermuda, as in effect at
the time of the subject act or omission, or the Certificate of Incorporation and
Bye-Laws of Holding or the Company as in effect at such time or on the date of
this Agreement, whichever affords or afforded greater protection to the
Executive; and the Executive shall be entitled to the protection of any
insurance policies which Holding, the Company or a Subsidiary elects to maintain
generally for the benefit of Holding, the Company and their Subsidiaries'
directors and officers, against all costs, charges and expenses whatsoever
incurred or sustained by the Executive or his legal representatives in
connection with any Proceeding to which he (or his legal representative or other
successors and heirs) may be made a party by reason of his being or having been
a director, officer or employee of Holding, the Company or any of their
Subsidiaries. If any Proceeding is brought or threatened against the Executive
in respect of which indemnity may be sought against Holding or the Company
pursuant to the foregoing, the Executive shall notify Holding or the Company
promptly in writing of the institution of such Proceeding and Holding and the
Company shall assume the defense thereof and the employment of counsel and
payment of all fees and expenses; provided, however, that if a conflict of
interest exists between Holding and the Company and the Executive such that it
is not legally practicable for Holding or the Company to assume the Executive’s
defense, the Executive shall be entitled to retain separate counsel reasonably
acceptable to Holding or the Company and the payment of all fees and expenses of
such separate counsel shall be assumed by Holding or the Company.

               (b) For as long as the common shares of Holding are publicly
traded, at all times while the Executive is employed by Holding and the Company
(and following such employment for such period of time as is customary for
companies in the same industry as Holding and the Company and of comparable
size), the Executive shall be covered under an officers' and directors'
liability insurance policy maintained by Holding and the Company. Such coverage
shall be in an amount that is customary for companies in the same industry as
Holding and the Company and of comparable size.

          11.     Assignability; Binding Nature.

               (a) This Agreement shall be binding upon and inure to the benefit
of the Parties and their respective successors, heirs (in the case of the
Executive) and assigns.

               (b) Holding’s and the Company’s rights or obligations under this
Agreement may be assigned or transferred by Holding or the Company only pursuant
to a merger, consolidation or similar transaction in which Holding or the
Company are not the continuing entities, or a sale or liquidation of all or
substantially all of the assets and business of the Company; provided that the
Executive’s written consent shall be required prior to the assignment or
transfer of Holding’s or the Company’s rights or obligations hereunder, and
provided further

12

--------------------------------------------------------------------------------



that the assignee or transferee is the successor to all or substantially all of
the assets and business of Holding or the Company and such assignee or
transferee assumes the liabilities, obligations and duties of Holding or the
Company, as contained in this Agreement, either contractually or as a matter of
law. In the event of any sale of assets and business or liquidation as described
in the preceding sentence, Holding or the Company shall use their best efforts
to cause such assignee or transferee to expressly assume the liabilities,
obligations and duties of Holding or the Company hereunder and shall cause such
assignee or transferee to deliver a legal, valid and enforceable written
instrument in form and substance satisfactory to the Executive and his counsel
to such effect.

               (c) No rights or obligations of the Executive under this
Agreement may be assigned or transferred by the Executive other than his rights
to compensation and benefits, which may be transferred only by will or operation
of law, or as provided in Section 16(e).

          12.      Representations. Holding and the Company represent and
warrant that (a) they are fully authorized by action of the Boards (and of any
other Person whose action is required) to enter into this Agreement and to
perform their obligations hereunder, and (b) upon the execution and delivery of
this Agreement by the Parties, this Agreement shall be the valid and binding
obligation of Holding and the Company, enforceable against Holding and the
Company in accordance with its terms.

          13.     Covenant Not to Compete; Confidentiality.

               (a) Covenant Not to Compete.

                    (i) The Executive agrees that for so long as the Executive
is employed by Holding and the Company and for a period of one year following
the termination of the Executive’s employment for any reason (other than a
termination of the Executive’s employment resulting from the expiration of the
Term of Employment), the Executive shall not directly or indirectly:

                         (A) enter into or attempt to enter into a Restricted
Business (as defined below) in the United States or other jurisdictions in which
Holding, the Company or their Subsidiaries conduct business or are planning to
conduct business within one year thereafter as a principal, partner, employee,
consultant, agent, broker, intermediary, shareholder, investor, officer or
director (other than as a holder of not in excess of 1% of the outstanding
voting shares of any publicly traded company);

                         (B) induce or attempt to persuade any former or
then-current employee, agent, manager, consultant or director of Holding, the
Company or a Subsidiary to terminate such employment or other relationship in
order to enter into any business relationship or business combination with the
Executive in competition with Holding’s, the Company’s or a Subsidiary’s
business;

                         (C) use contracts, proprietary information, trade
secrets, confidential information, customer lists, mailing lists, goodwill, or
other intangible property used or useful in connection with the business of
Holding, the Company or a Subsidiary; or

13

--------------------------------------------------------------------------------



                         (D) solicit or otherwise attempt to establish for the
Executive or any other Person any business relationship with any Person which
is, or during the one year period preceding the Executive’s date of termination
of employment was, a customer, client or distributor of Holding, the Company or
a Subsidiary.

                    (ii) For the purposes of this Section 13, a “Restricted
Business” shall mean a financial guaranty reinsurance business, whether existing
or to be formed, without regard to its claims-paying ability.

                    (iii) The covenants of the Executive set forth in this
Section 13 shall be null and void and without any force or effect upon the
effective date of any liquidation or dissolution of Holding or the Company.

                    (iv) It is the desire and intent of the Parties that the
provisions of this Section 13 shall be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought. Accordingly, if any particular portion of this
Section 13 shall be adjudicated to be invalid or unenforceable, this Section 13
shall be deemed amended to delete therefrom the portion thus adjudicated to be
invalid or unenforceable, such deletion to apply only with respect to the
operation of this Section 13 in the particular jurisdiction in which such
adjudication is made. The Executive acknowledges that he has received good and
valuable consideration for the restrictive covenants contained in this Section
13.

               (b) Confidentiality. The Executive acknowledges that he will
develop and be exposed to information that is or will be proprietary to Holding,
the Company and their Subsidiaries, including, but not limited to, customer
lists, marketing plans, pricing data, product development plans and other
intangible information. Such information shall be deemed confidential to the
extent such information is not generally known to the public or in Holding’s or
the Company’s industry. The Executive agrees to use such information only in
connection with the performance of his duties hereunder and to maintain such
information in confidence; provided, however, that the Executive may disclose
such information when required to by law or by a court, government agency,
legislative body or other Person with apparent jurisdiction to order him to
divulge, disclose or make accessible such information. Further information
regarding the Executive’s duties with respect to confidential information and
other matters is contained in the Company’s Code of Conduct which the Executive
is required to acknowledge as a condition to employment with the Company.

               (c) Company Property. Promptly following any termination of
Executive’s employment with Holding or the Company, the Executive shall return
to Holding or the Company all property of Holding, the Company and their
Subsidiaries, and all copies thereof in the Executive’s possession or under his
control.

               (d) Non-Disparagement. During the Term of Employment and
thereafter following any termination of the Executive’s employment with Holding
or the Company, (i) neither the Executive, on the one hand, nor Holding or the
Company, on the other hand, shall engage in conduct that could be disruptive in
any way to the business or operations of the other or that could wrongfully
interfere therewith, and (ii) neither the Executive, on the one hand, nor

14

--------------------------------------------------------------------------------



Holding or the Company, on the other hand, shall make at any time in the future
any derogatory comments concerning the other or the business or operations of
the other; provided, however, that nothing in this Section 13(d) shall be deemed
to prevent either Party from enforcing the other terms of this Agreement.

          14.      Governing Law and Arbitration; Waiver of Jury Trial. This
Agreement shall be governed by the laws of the State of New York, without
reference to principles of conflicts or choice of law under which the law of any
other jurisdiction would apply. Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by binding
arbitration in New York, New York, before a sole arbitrator, in accordance with
the laws of the state of New York. The arbitration shall be administered by
Judicial Arbitration & Mediation Services, Inc., or a successor thereto,
(“JAMS”) in accordance with any streamlined or expedited (rather than
comprehensive) JAMS procedures then in effect. If Holding, the Company and the
Executive do not agree on an arbitrator within thirty (30) days of the date any
claim for arbitration hereunder is asserted, Holding and the Company, on the one
hand, and the Executive, on the other hand, each shall appoint one arbitrator,
who shall appoint a third arbitrator to settle the dispute or controversy. If
JAMS does not exist at the time of the dispute or controversy, the American
Arbitration Association shall be substituted for JAMS for purposes of this
Section 14. Holding or the Company, on the one hand, and the Executive, on the
other hand, shall each pay one-half of all arbitration fees and expenses arising
in connection with a dispute or controversy governed by this Section 14 and each
Party shall be responsible for payment of its own attorney’s fees. Judgment may
be entered on the arbitrator’s award in any court having jurisdiction.

          15.      Notices. Any notice required or desired to be delivered under
this Agreement shall be in writing and shall be delivered personally, by courier
service, by registered mail, return receipt requested, or by telecopy and shall
be effective upon actual receipt by the Party to which such notice shall be
directed, and shall be addressed as follows (or to such other address as the
Party entitled to notice shall hereafter designate in accordance with the terms
hereof):

15

--------------------------------------------------------------------------------



               If to Holding or the Company:

Courier Address:
RAM Re House
46 Reid Street
Hamilton, HM 12, Bermuda
Attention: Chief Executive Officer
(with a copy to the General Counsel)
Telecopy No.: (441) 296-6509

Regular Mail:
RAM Re House
P.O. Box HM 3302
Hamilton, HM PX, Bermuda
Attention: Chief Executive Officer
(with a copy to the General Counsel)
Telecopy No.: (441) 296-6509

                    If to the Executive, to him at his address as filed with the
Company’s personnel records.

          16.      Miscellaneous.

               (a) Entire Agreement. This Agreement contains the entire
understanding and agreement between the Parties concerning the subject matter
hereof and, as of the Effective Date, supersedes all prior agreements,
understandings, discussions, negotiations and undertakings, whether written or
oral, between the Parties with respect thereto. This Agreement shall serve as a
written statement of employment for purposes of Section 6 of the Bermuda
Employment Act of 2000. There is no applicable collective agreement.

               (b) Severability. In the event that any provision or portion of
this Agreement shall be determined to be invalid or unenforceable for any
reason, in whole or in part, the remaining provisions of this Agreement shall be
unaffected thereby and shall remain in full force and effect to the fullest
extent permitted by law so as to achieve the purposes of this Agreement.

               (c) Amendment or Waiver. No provision in this Agreement may be
amended unless such amendment is set forth in writing and signed by the Parties.
No waiver by either Party of any breach of any condition or provision contained
in this Agreement shall be deemed a waiver of any similar or dissimilar
condition or provision at the same or any prior or subsequent time. To be
effective, any waiver must be set forth in writing and signed by the waiving
Party.

               (d) Headings. The headings of the sections contained in this
Agreement are for convenience only and shall not be deemed to control or affect
the meaning or construction of any provision of this Agreement.

               (e) Beneficiaries/References. The Executive shall be entitled, to
the extent permitted under any applicable law, to select and change a
beneficiary or beneficiaries to receive

16

--------------------------------------------------------------------------------



any compensation or benefit hereunder following the Executive’s death by giving
Holding or the Company written notice thereof. In the event of the Executive’s
death or a judicial determination of his incompetence, reference in this
Agreement to the Executive shall be deemed, where appropriate, to refer to his
beneficiary, estate or other legal representative.

               (f) Survivorship. Notwithstanding anything contained herein to
the contrary, if the Executive’s employment with Holding or the Company
terminates during the Term of Employment, Sections 9, 10, 11, 13, 14, 15, and 16
of this Agreement, and the Parties' respective rights and obligations under such
provisions, shall survive until all of the Parties’ obligations under such
provisions are satisfied.

               (g) Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which, when
taken together, shall constitute one and the same instrument.

               (h) Code Section 409A. To the extent applicable, it is intended
that this Agreement and any payment made hereunder shall comply with the
requirements of Section 409A of the Code, and any related regulations or other
guidance promulgated with respect to such Section by the U.S. Department of the
Treasury or the Internal Revenue Service (“Code Section 409A”). Any provision
that would cause the Agreement or any payment hereof to fail to satisfy Code
Section 409A shall have no force or effect until amended to comply with Code
Section 409A, which amendment may be retroactive to the extent permitted by Code
Section 409A.

17

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
date first set forth above.

RAM HOLDINGS LTD.

By: /s/ Vernon M. Endo          
Its: President and Chief Executive Officer

RAM REINSURANCE COMPANY LTD.

By: /s/ Vernon M. Endo          
Its: President and Chief Executive Officer

EXECUTIVE

/s/ Edward U. Gilpin          

18

--------------------------------------------------------------------------------